
	

113 HR 1946 IH: Responsible Student Loan Solutions Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1946
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Mr. Tierney (for
			 himself, Mr. Courtney, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Federal Direct Loan Program under the Higher
		  Education Act of 1965 to provide for student loan affordability, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Student Loan Solutions
			 Act.
		2.Student Loan
			 Affordability
			(a)Terms and
			 conditions of federal direct loansSection 455 of the Higher Education Act of
			 1965 (20 U.S.C. 1087e) is amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(4)Federal Direct
				Stafford Loan limits for new loans on or after July 1, 2013
							(A)Aggregate loan
				limitsNotwithstanding any other provision of this Act, with
				respect to Federal Direct Stafford Loans for which the first disbursement is
				made on or after July 1, 2013, the aggregate unpaid principal amount for all
				such loans made on or after such date (and including Federal Direct Stafford
				Loans first disbursed before such date) to any student shall not at any time
				exceed—
								(i)$31,000, in the
				case of any dependent student (except an undergraduate dependent student whose
				parents are unable to borrow under the Federal Direct PLUS Loan Program) who
				has not successfully completed a program of undergraduate education; or
								(ii)$57,500, in the
				case of any independent student, or an undergraduate dependent student whose
				parents are unable to borrow under the Federal Direct PLUS Loan Program, who
				has not successfully completed a program of undergraduate education.
								(B)Annual loan
				limitsNotwithstanding any other provision of this Act, with
				respect to Federal Direct Stafford Loans for which the first disbursement is
				made on or after July 1, 2013, the maximum annual amount for all such loans
				made on or after such date a student who has not successfully completed a
				program of undergraduate education may borrow in any academic year shall not at
				any time exceed—
								(i)in
				the case of a dependent student (except an undergraduate dependent student
				whose parents are unable to borrow under the Federal Direct PLUS Loan
				Program)—
									(I)who has not
				successfully completed the first year of a program of undergraduate education,
				$5,500;
									(II)who has
				successfully completed such first year but has not successfully completed the
				remainder of a program of undergraduate education, $6,500; and
									(III)who has
				successfully completed the first and second years of a program of undergraduate
				education but has not successfully completed the remainder of such program,
				$7,500; and
									(ii)in the case of an
				independent student, or an undergraduate dependent student whose parents are
				unable to borrow under the Federal Direct PLUS Loan Program—
									(I)who has not
				successfully completed the first year of a program of undergraduate education,
				$9,500;
									(II)who has
				successfully completed such first year but has not successfully completed the
				remainder of a program of undergraduate education, $10,500; and
									(III)who has
				successfully completed the first and second years of a program of undergraduate
				education but has not successfully completed the remainder of such program,
				$12,500.
									;
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (7)—
						(i)in
			 the paragraph heading, by inserting , and before July 1, 2013 after
			 2006;
						(ii)in
			 subparagraph (A), by inserting and before July 1, 2013, after
			 2006,;
						(iii)in
			 subparagraph (B), by inserting and before July 1, 2013, after
			 2006,; and
						(iv)in
			 subparagraph (C), by inserting and before July 1, 2013, after
			 2006,;
						(B)by redesignating
			 paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and
					(C)by inserting after
			 paragraph (7) the following:
						
							(8)Interest rates
				for new loans on or after July 1, 2013
								(A)Rates for FDSL
				and FDUSLNotwithstanding the preceding paragraphs of this
				subsection, for—
									(i)Federal Direct
				Stafford Loans for which the first disbursement is made on or after July 1,
				2013, the applicable rate of interest shall, during any 12-month period
				beginning on July 1 and ending on June 30, be determined on the preceding June
				1 and be equal to—
										(I)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
										(II)a percentage
				determined under subparagraph (D),
										except that
				such rate shall not exceed 6.8 percent; and(ii)Federal Direct
				Unsubsidized Stafford Loans for which the first disbursement is made on or
				after July 1, 2013, the applicable rate of interest shall, during any 12-month
				period beginning on July 1 and ending on June 30, be determined on the
				preceding June 1 and be equal to—
										(I)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
										(II)a percentage
				determined under subparagraph (D),
										except that
				such rate shall not exceed 8.25 percent.(B)Rates for PLUS
				LoansNotwithstanding the preceding paragraphs of this
				subsection, for Federal Direct PLUS Loans for which the first disbursement is
				made on or after July 1, 2013, the applicable rate of interest shall, during
				any 12-month period beginning on July 1 and ending on June 30, be determined on
				the preceding June 1 and be equal to—
									(i)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
									(ii)a
				percentage determined under subparagraph (D),
									except
				that such rate shall not exceed 8.25 percent.(C)Consolidation
				loansNotwithstanding the preceding paragraphs of this
				subsection, for Federal Direct Consolidation Loans for which the first
				disbursement is made on or after July 1, 2013, the applicable rate of interest
				shall, during any 12-month period beginning on July 1 and ending on June 30, be
				determined on the preceding June 1 and be equal to—
									(i)the bond
				equivalent rate of 91-day Treasury bills auctioned at the final auction held
				prior to such June 1; plus
									(ii)a
				percentage determined under subparagraph (D),
									except
				that such rate shall not exceed 8.25 percent.(D)Percentage
				determinationExcept as provided in the flush text under clauses
				(i) and (ii) of subparagraph (A), subparagraph (B), and subparagraph (C),
				during each 12-month period beginning on July 1 and ending on June 30,
				beginning on July 1, 2013, the Secretary shall determine a percentage for
				application under clauses (i)(II) and (ii)(II) of subparagraph (A),
				subparagraph (B)(ii), and subparagraph (C)(ii). In carrying out this
				subparagraph, the Secretary may determine different percentages for application
				under each such clause or subparagraph, as long as such percentages in the
				aggregate—
									(i)represent the
				total cost of administering the Federal Direct Loan program and borrower
				benefits; and
									(ii)result in such
				program being revenue neutral for such 12-month
				period.
									;
				and
					(3)in subsection (c),
			 by adding at the end the following:
					
						(3)Reduction of fee
				for Federal Direct PLUS LoansNotwithstanding paragraph (1), for
				any Federal Direct PLUS Loan for which the first disbursement is made on or
				after July 1, 2013, the Secretary shall charge the borrower of the Loan an
				origination fee of not more than 3 percent of the principal amount of the
				loan.
						. 
				(b)RefinancingPart
			 D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is
			 amended by adding at the end the following:
				
					460A.Refinancing
						(a)Refinancing for
				PLUS loans
							(1)Reissuing
				Federal Direct PLUS loansThe
				Secretary may reissue a Federal Direct PLUS Loan for which the first
				disbursement was made before July 1, 2013, that is not in default in order to
				permit the borrower to obtain the interest rate provided under section
				455(b)(8)(B).
							(2)Purchasing
				Federal PLUS LoansThe Secretary may purchase a Federal PLUS Loan
				that is not in default and reissue such loan in order to permit the borrower to
				obtain the interest rate provided under section 455(b)(8)(B).
							(3)Administrative
				feeThe Secretary may charge
				a borrower an amount not to exceed 0.5 percent of the principal amount of the
				loan to be reissued or purchased to cover the administrative cost of reissuing
				or purchasing such loan, which amount shall be paid to the Secretary.
							(b)Refinancing for
				Stafford loans
							(1)Reissuing
				Federal Direct Stafford loansThe Secretary may reissue a Federal Direct
				Stafford Loan or a Federal Direct Unsubsidized Stafford Loan for which the
				first disbursement was made before July 1, 2013, that is not in default in
				order to permit the borrower to obtain the interest rate provided under section
				455(b)(8)(A).
							(2)Purchasing
				Federal Stafford LoansThe Secretary may purchase a Federal
				Stafford Loan or a Federal Unsubsidized Stafford Loan that is not in default
				and reissue such loan in order to permit the borrower to obtain the interest
				rate provided under section 455(b)(8)(A).
							(3)Administrative
				feeThe Secretary may charge
				a borrower an amount not to exceed 0.5 percent of the principal amount of the
				loan to be reissued or purchased to cover the administrative cost of reissuing
				or purchasing such loan, which amount shall be paid to the
				Secretary.
							.
			
